Citation Nr: 0715300	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease, claimed as secondary to the service-connected 
seizure disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected post traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1971 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 RO rating action that 
granted service connection for PTSD and assigned an initial 
rating of 10 percent from April 26, 2002.  

Also on appeal is a May 2004 RO rating decision that denied 
service connection for Parkinson's disease, claimed as 
secondary to the service-connected seizure disorder.  

As one of the issues on appeal before the Board involves a 
request for higher initial rating following the grant of 
service connection, the Board has characterized that issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for disabilities already 
service-connected).  

The representative submitted an Informal Hearing Presentation 
to the Board in April 2007 that constitutes a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  That issue is 
hereby referred to the RO for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action on his part is required.  



REMAND

The Board finds that further development action is required 
before the Board can adjudicate both issues on appeal, since 
the file contains relevant evidence regarding both issues 
that has not been adjudicated by the RO in the first 
instance.  See 38 C.F.R. § 20.1304 (2006); see also Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

The RO's last adjudication of the issue of initial evaluation 
of the service-connected PTSD was the Statement of the Case 
(SOC) issued in April 2004.  

In January 2005 the veteran had a VA psychiatric examination 
that is highly probative of the issue on appeal.  The RO 
received the January 2005 examination report and associated 
the report with the claims file, but subsequently forwarded 
the file to the Board for review without addressing the 
newly-received evidence in a Supplemental SOC (SSOC) as 
appropriate.  

The RO's last adjudication of the issue of service connection 
for Parkinson's disease was the SOC issued in May 2005.  
After the appeal was certified to the Board for review the 
veteran's private physician in Martinsburg, West Virginia, 
submitted an examination report dated in July 2005 directly 
to the Board.  

As there is no waiver of RO jurisdiction, the Board cannot 
review this evidence in the first instance.  See DAV, supra.  

Accordingly, the Board has no alternative other than to 
remand both issues back to the RO for initial consideration 
of the evidence received by VA subsequent to the SOCs in 
April 2004 and May 2005.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the veteran meets the requirements 
of the Court's recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  The RO should particularly pursue any 
relevant existing records from the veteran's private 
physician in Martinsburg that are not already of record.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the 
claims on appeal.  The RO should ask 
the veteran to submit all pertinent 
evidence in his possession that is not 
already of record, and explain the type 
of evidence that it is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond, 
although VA may decide the claim within 
the one-year period.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After accomplished the requested 
actions, and any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claims on appeal in 
light of all pertinent evidence, to 
specifically include the evidence 
received after the issuance of the SOC 
in April 2004 (evaluation of service-
connected PTSD) and the SOC in May 2005 
(service connection for Parkinson's 
disease).  If any benefit sought on 
appeal remain denied, the RO should 
furnish to the veteran and his 
representative an SSOC that includes 
citation to and discussion of any 
additional legal authority considered, 
as well as clear reasons and bases for 
all determinations, and afford them the 
appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


